 

 
 
 
 
2011
RESTRICTED STOCK AGREEMENT
 
 
This Restricted Stock Agreement is dated as of the 17th day of February, 2011,
between FBL Financial Group, Inc., an Iowa corporation (the “Company”), and
______________________ ______________________________________________________
(“Employee”).
 
1.    Award.
 
(a)    Shares. Pursuant to the FBL Financial Group, Inc. 2006 Class A Common
Stock Compensation Plan adopted by the Board of Directors of the Company on
November 16, 2005 and approved by the shareholders of the Company on May 17,
2006, and subsequently amended (the “Plan”), _________ shares (the “Restricted
Shares”) of the Company's Class A common stock, without par value (“Stock”),
shall be issued as hereinafter provided in Employee's name subject to certain
restrictions thereon.
 
(b)    Issuance of Restricted Shares. The Restricted Shares shall be issued upon
acceptance hereof by Employee, subject to satisfaction of the conditions of this
Agreement.
 
(c)    Plan Incorporated. Employee acknowledges receipt of a copy of the Plan,
and agrees that this award of Restricted Shares shall be subject to all of the
terms and conditions set forth in the Plan (except as limited by provisions of
this Agreement), pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.
 
(d)    Policy Incorporated. Employee acknowledges receipt of a copy of Exhibit
A, the Impact of Restatement of Financial Statements Upon Awards Policy
(“Clawback Policy”) adopted by the Management Development and Compensation
Committee of the Board of Directors (the ”Committee”) and agrees that this award
of Restricted Shares shall be subject to all of the terms and conditions set
forth in the Clawback Policy, including future amendments thereto, if any, which
Clawback Policy is incorporated herein by reference as part of this Agreement.
 
(e)    Additional Definitions:
 
(i) Good Reason.     “Good Reason” means one or more of the following conditions
arising without the consent of the Employee:
 
(1)    A material diminution in the Employee's authority, duties, or
responsibilities of the Employee;
 
(2)    A material diminution in the Employee's base compensation;
 
(3)    A material diminution in the authority, duties, or responsibilities of
the corporate officer or employee to whom the Employee is required to report,
including a requirement that the Employee report to a corporate officer or
employee instead of reporting directly to the Board;
 
(4)    A material diminution in the budget over which the Employee retains
authority;

 

--------------------------------------------------------------------------------

 

 
(5)    A material change in the geographic location at which the Employee must
perform the services Employee provides to the Company; or
 
(6)    Any other action or inaction that constitutes a material breach by the
Company of any agreement under which the Employee provides services.
 
(ii) Cause. “Cause” means:
 
(1)    the Employee's willful and continued failure to substantially perform the
Employee's duties with the Company or its Affiliates (other than any such
failure resulting from the Employee's incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Employee by the Company which specifically identifies the manner in which the
Company believes that the Employee has not substantially performed his or her
duties;
 
(2)    the final conviction of the Employee of, or an entering of a guilty plea
or a plea of no contest by the Employee to, a felony; or
 
(3)    the willful engaging by the Employee in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
 
For purposes of this definition, no act or failure to act on the part of the
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without a reasonable belief that the action or
omission was in the best interests of the Company or its Affiliates. Any act, or
failure to act, based on authority given pursuant to a resolution duly adopted
by the Board, the instructions of a more senior officer of the Company or the
advice of counsel to the Company or its Affiliates will be conclusively presumed
to be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Company and its Affiliates.
 
2.    Restricted Shares. Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
 
(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee's employment
with the Company or employing subsidiary for any reason other than those listed
in paragraph 2(b)(vii)(A)-(C), Employee shall, for no consideration, forfeit to
the Company all Restricted Shares to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Restricted Shares to the Company upon termination of employment are
herein referred to as “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Shares.
 
(b)    Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
as to the Restricted Shares on the Lapse Date in accordance with the following
schedule:
 
(i)    Lapse Date:
 
Date in 2014 which is the second anniversary of the date the Committee certifies
the extent to which performance goals have been met, which certification will be
made not later than February 28, 2012 (the

 

--------------------------------------------------------------------------------

 

“Certification Date”).
 
(ii)    Restricted Stock Agreement Earnings Per Share (RSAEPS):
 
RSAEPS means Operating Income as defined in the Accounting Policy for
Determination of Operating Income that is currently in effect (last approved by
the Audit Committee on May 19, 2009) per diluted weighted-average common share
for the year ended December 31, 2011.
 
(iii)    Restricted Stock Agreement Book Value (RSABV)
RSABV means the percentage increase in book value per common share excluding
accumulated other comprehensive income (loss) (AOCI) from January 1, 2011 to
December 31, 2011. Dividends paid during the year will be added back to the
December 31, 2011 amounts to determine the percentage increase. In the event
that before the Certification Date generally accepted accounting principles used
to determine book value per share are changed from those in effect the date
hereof, the Committee may accept the use of such changed principles in
determining book value, but only to the extent that in the opinion of the
Committee's counsel such use would not result in a loss of deduction under IRC
Section 162(m).
 
(iv)    Performance Goals
 
Lapse of Forfeiture Restrictions on the Restricted Stock Award is governed 25%
by the RSAEPS goals and 75% by the RSABV goals which follow.
 
Threshold RSAEPS goal:            $3.28
Maximum RSAEPS goal:            $3.60
 
Threshold RSABV goal:              7.5 %
Maximum RSABV goal:            11.0 %
  
(v)    Percentage of Number of Restricted Shares Awarded Pursuant to RSAEPS
Goals to Which Forfeiture Restrictions Lapse:
 
If RSAEPS equals or exceeds the maximum RSAEPS goal:    25 %
If RSAEPS is less than the threshold RSAEPS goal:          0 %
 
If RSAEPS for the year ended December 31, 2011 is at least the threshold RSAEPS
goal (“A”) but less than the maximum RSAEPS goal (“B”), the percentage of the
25% of Restricted Shares to which Forfeiture Restrictions lapse will be
calculated according to the following formula:
 
(RSAEPS - A)/(B - A)
 
(vi)    Percentage of Number of Restricted Shares Awarded Pursuant to RSABV
Goals to Which Forfeiture Restrictions Lapse:
 
If RSABV equals or exceeds the maximum RSABV goal:     75 %
If RSABV is less than the threshold RSABV goal:          0 %
 
If the RSABV percentage for the year ended December 31, 2011 is higher than the
threshold RSABV goal of 7.5 % (“X”) but lower than the maximum RSABV goal of
11.0 % (“Y”), the percentage of the 75% of Restricted Shares to which the
Forfeiture Restrictions lapse will be calculated according to the following
formula:
 

 

--------------------------------------------------------------------------------

 

(RSABV - X)/(Y - X)
 
(vii)    Effect of Termination of Employment:
 
Notwithstanding the foregoing:
 
(A) On the occurrence of both a Change in Control (as such term is defined in
the Plan) and termination of Employee's employment before the Lapse Date by the
Company other than for Cause or by the Employee for Good Reason, the Forfeiture
Restrictions shall immediately lapse as to a pro rata portion of the Restricted
Shares earned pursuant to the performance terms of this Agreement (the “Earned
Restricted Shares”). The pro rata portion shall be measured by months lapsed
from the date of this Agreement to the date of termination as compared to 36
months.
 
(B) If Employee's employment with the Company is terminated before the Lapse
Date by reason of death, the Forfeiture Restrictions shall immediately lapse as
to a prorata portion of the Earned Restricted Shares. The prorata portion shall
be measured by months elapsed from the date of this Agreement to the date of
death, as compared to 36 months.
 
(C) If Employee's employment with the Company is terminated before the Lapse
Date by reason of disability (as determined by the Company) or retirement as
defined in the Plan, the Forfeiture Restrictions shall immediately lapse as to a
prorata portion of the Earned Restricted Shares which would be available to
Employee on the Lapse Date (according to the schedule above) had Employee not
terminated employment. The prorata portion shall be measured by months elapsed
from the date of this Agreement to termination of employment, as compared to 36
months.
 
(D) Further Provisions.
(a) In each of (A), (B) and (C) above, if the termination date is before the
Certification Date, the Forfeiture Restrictions as to the Earned Restricted
Shares shall lapse as of the Certification Date.
 
(b) In the event Employee's employment is terminated for any other reason, the
Committee or its delegate, as appropriate, may, in the Committee's or such
delegate's sole discretion, approve the lapse of Forfeiture Restrictions as to
any or all Restricted Shares still subject to such restrictions, such lapse to
be effective on the Lapse Date.
 
(E) If Employee is a “covered employee” as defined in Internal Revenue Code
Section 162(m), the provisions of paragraph (D)(b), above, shall not apply to
this Agreement.
 
(c)    Dividend Restriction. Payment of any dividends on the Restricted Shares
is contingent upon meeting the performance and service requirements contained in
this Agreement, and such dividends shall be retained by the Company and not paid
to Employee until the Lapse Date, and then only in respect to shares which have
not been forfeited.
 
(d)    Uncertificated. The Company will maintain the shares in an uncertificated
record at the offices of its stock transfer agent. Upon the lapse of the
Forfeiture Restrictions without forfeiture, the Company shall instruct its stock
transfer agent of the lapse of the Forfeiture Restrictions without forfeiture,
the number of shares for which the Forfeiture Restrictions lapsed without
forfeiture, and to enter the number of such shares in the books of the stock
transfer agent for the Employee's account. At the election of Employee, the
stock transfer agent will cause uncertificated shares to be transferred to an
account for the benefit of Employee at such bank or brokerage firm as Employee
directs.
 
    

 

--------------------------------------------------------------------------------

 

3.    Withholding of Tax. To the extent that the receipt of the Restricted
Shares, dividends paid upon the Restricted Shares or the lapse of any Forfeiture
Restrictions results in compensation income to Employee for federal or state
income tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of
unrestricted Stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Employee fails to do so, the
Company is authorized to withhold from any cash or Stock remuneration then or
thereafter payable to Employee any tax required to be withheld by reason of such
resulting compensation income.
 
4.    Status of Stock. Employee agrees that the Restricted Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws. Employee also agrees (i)
that the Restricted Stock Agreement associated with the Restricted Shares, and
the stock transfer records of the Company, may bear such legend or legends as
the Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the Restricted Shares on the stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.
 
5.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company or
any successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.
 
6.    Committee's Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Shares.
 
7.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
 
8.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Iowa.
 
9.     Cancellation and Rescission of Awards.
 
(a) At any time the Committee may cancel, rescind, suspend, withhold or
otherwise limit or restrict any Restricted Shares for which the Forfeiture
Restrictions have not lapsed if the Employee is not in compliance with all
applicable provisions of the Restricted Shares Agreement and the Plan, or if the
Employee engages in any "Detrimental Activity”. For purposes of this Section 9,
"Detrimental Activity" shall include: (i) the rendering of services for any
organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company; (ii) the
disclosure to anyone outside the Company, or the use in other than the Company's
business, without prior written authorization from the Company, of any
confidential information or material, as defined in the Company's Code of
Conduct, relating to the business of the

 

--------------------------------------------------------------------------------

 

Company, acquired by the Employee either during or after employment with the
Company; (iii) activity that results in termination of the Employee's employment
for cause; (iv) a violation of any rules, policies, procedures or guidelines of
the Company, including but not limited to the Company's Corporate Compliance
Manual or Code of Ethics for Senior Financial Officers, if applicable; (v) any
attempt directly or indirectly to induce any employee of the Company to be
employed or perform services elsewhere or any attempt directly or indirectly to
solicit the trade or business of any current or prospective customer, supplier
or partner of the Company; (vi) the Employee being convicted of, or entering a
guilty plea with respect to, a crime, whether or not connected with the Company;
or (viii) any other conduct or act determined to be injurious, detrimental or
prejudicial to any interest of the Company.
 
(b) In the event an Employee fails to comply with the provisions of paragraphs
(a)(i)-(viii) of this Section 9 prior to, or during the six months after, any
lapse of Forefeiture Restrictions without forfeiture pursuant to an award, such
lapse without forfeiture may be rescinded within two years thereafter. In the
event of any such rescission, the Employee shall pay to the Company the amount
of any gain realized or payment received as a result of the rescinded lapse, in
such manner and on such terms and conditions as may be required, and the Company
shall be entitled to set-off against the amount of any such gain any amount owed
to the Employee by the Company.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
with an effective date of February 17, 2011.
 
 
FBL FINANCIAL GROUP, INC.
 
 
 
By:____________________________

_____________________________
(name and title)        
 
 
 
_______________________________
Employee
 
Please Initial Appropriate Item (One of the lines must be initialed):
 
____    I do not desire the alternative tax treatment provided for in the
Internal Revenue Code Section 83(b).
____    I do desire the alternative tax treatment provided for in Internal
Revenue Code Section 83(b) and desire that forms for such purpose be forwarded
to me.*
 
*I acknowledge that the Company has suggested that before this line is initialed
that I check with a tax consultant of my choice.
 

 

--------------------------------------------------------------------------------

 

Exhibit A
 
Policy: Impact of Restatement of Financial Statements Upon Awards. (Adopted by
Management Development and Compensation Committee December 2006.)
 
If any of the Company's financial statements are restated because of errors,
omissions or fraud, the Committee may (in its sole discretion, but acting in
good faith) direct that the Company recover all or a portion of awards of
bonuses, and grants of options and restricted stock (together, “awards”) with
respect to any fiscal year of the Company the financial results of which are
negatively affected by such restatement. Recoveries may be made from all
officers in the Section 16 reporting group regardless of fault, and from any
other persons whom the Committee believes were involved in misconduct causing
the required restatement (together, “Participants”). Misconduct involves more
than mere negligent job performance. The amount to be recovered from the
Participant shall be the amount by which awards exceeded the amount that would
have been payable to the Participant had the financial statements been initially
filed as restated, or any greater or lesser amount (including, but not limited
to, the entire award) that the Committee shall determine. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Participant, (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the Participant under any compensatory
plan, program or arrangement maintained by the Company or any of its affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company's otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.
Provisions reflecting this policy shall be placed in all award grant instruments
delivered to Participants.
 
 

 